234 P.3d 1097 (2010)
236 Or. App. 237
Dominika LUKA, Plaintiff-Appellant,
v.
TRI-COUNTY METROPOLITAN TRANSPORTATION DISTRICT OF OREGON, a municipal corporation, Defendant-Respondent.
081115880; A141388.
Court of Appeals of Oregon.
Argued and Submitted June 8, 2010.
Decided July 7, 2010.
Elena E. Tsiprin argued the cause for appellant. With her on the briefs was Law Offices of Elena E. Tsiprin.
Erik Van Hagen argued the cause and filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and DUNCAN, Judge.
*1098 PER CURIAM.
Affirmed. Bonds v. Farmers Ins. Co., 227 Or.App. 185, 205 P.3d 45, rev. allowed, 347 Or. 258, 218 P.3d 540 (2009).